Citation Nr: 1707922	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-33 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1982.

These matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran presented testimony before a Veterans Law Judge in April 2012 at the RO.  A transcript of this hearing has been associated with the record of evidence.  In October 2016, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and the Veteran was offered an additional hearing before the Board.  The letter was returned to the Board by the United States Postal Service, as the letter was unclaimed and the mail could not be forwarded.  The Veteran has provided no updated address.  

In March 2014, the Board remanded this matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

In March 2014, the Board remanded this matter for additional development.  Specifically, the Board remand directed the AOJ to afford the Veteran a VA examination and to ask the VA examiner to respond to certain questions including whether it there was evidence that a left eye disease pre-existed active service, and if so, whether the pre-existing left eye disease was aggravated during service beyond the natural progression of the disease, and whether it was at least as likely as not that any current left eye disease began in or was etiologically related to active service.  As the March 2014 Board remand noted, at issue is the diagnosis of refractive amblyopia or "lazy eye" in active service in February 1981 and clarification or medical evidence was needed as to whether the amblyopia was a congenital defect or disease.  

The April 2014 VA eye examination report indicates that the VA examiner opined that the Veteran's functional visual loss in the left eye was not the result of a congenital or developmental defect or disease.  The VA examiner also opined that the functional visual loss in the left eye was not at least as likely as not that there was a superimposed injury or disease during military service that resulted in additional disability of the left eye.  The VA examiner did not provide an opinion as to whether the amblyopia diagnosed in active service was a congenital defect or disease and did not provide an opinion as to whether the functional vision loss in the left eye was related to injury or disease in active service.  

The Board finds that the AOJ did not comply with the mandates of the Board remand and the April 2014 VA medical opinion is not clear and additional clarification is necessary.  Thus, the Board finds that a remand for a VA examination is necessary to obtain clarification of the medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ should afford the Veteran a VA eye examination and prepare an addendum opinion that addresses the findings of amblyopia in active service and provides an etiology opinion for the current functional vision loss in the left eye and for any other current left eye diagnosis.    

Lastly, on remand, the AOJ should obtain copies of the VA treatment records showing treatment for the left eye disability from the VA healthcare system dated from January 2012 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA treatment records showing treatment for the left eye disability from the VA healthcare system dated from January 2012 to present.

2.  Afford the Veteran a VA eye examination by an optometrist or ophthalmologist to determine the nature and etiology of all current left eye disabilities.  The VA examiner should report all current left eye diagnoses.  The VA examiner should respond to the following questions: 

a).  What are the current left eye diagnoses?  Does the Veteran currently have a diagnosis of amblyopia in the left eye?  

b).  Does the Veteran have a left eye congenital or developmental defect?  Is refractive amblyopia (diagnosed in service in February 1981) a congenital defect?  

If the Veteran has a left eye congenital or developmental defect, is it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during military service that resulted in additional disability of the left eye?  

c).  Does the Veteran have a left eye disability that is a congenital disease?  Is refractive amblyopia (diagnosed in service in February 1981) a congenital disease?   

If the Veteran has a left eye disability that is a congenital disease, did this disease preexist active service and was the preexisting disease aggravated during active service (permanently worsened) beyond the natural progression of the disease?  Please specify the evidence which supports this finding/conclusion.  

d).  Is it at least as likely as not (i.e. 50 percent or greater probability) that any current left eye disability began in active service or is etiologically related to active service?  

Attention is invited to the following service treatment records:  a June 1980 entrance examination noted a defect of defective vision in the left eye; a February 1981 service optometry record indicates that the visual acuity in the left eye was corrected to 20/40 distant and 20/100 near, the impression was refractive amblyopia in the left eye, and the decreased acuity in the left eye was due to refractive amblyopia or lazy eye; and a September 1981 service treatment record indicates that the Veteran sustained injuries to the face in active service and he sustained a nondisplaced nasal fracture and a mild contusion to the left maxillary area.  

The VA examiner should provide a complete rationale for each opinion rendered.  If the absence of evidence is a basis for the opinion, the examiner should explain what kind of evidence is missing and cite to appropriate medical literature as necessary.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3.  Readjudicate the claim of service connection for a left eye disability in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative he should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




